UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-6147



VIRGINIA C. HIGH,

                                             Plaintiff - Appellant,

          versus


JACK MURRAY; CYNTHIA SHIELDS; HARLEY LAPPIN,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-96-1044-5-H)


Submitted:   June 12, 1997                  Decided:   June 17, 1997


Before WIDENER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Virginia C. High, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on
              *
her Bivens        complaint. We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. High v. Murray, No.

CA-96-1044-5-H (E.D.N.C. Jan. 6, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                             AFFIRMED




       *
         Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388, 395 (1971).

                                    2